NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



RYAN STEVIE TIRADO,                           )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-2023
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Lee
County; Ramiro Manalich, Judge.

Howard L. Dimmig, II, Public Defender, and
Christine Trakas Thornhill Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KELLY, VILLANTI, and BLACK, JJ., Concur.